Citation Nr: 0400099	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for refractive error.   

2.  Entitlement to service connection for a right eye 
disability.  

3.  Entitlement to service connection for an acquired 
psychiatric disability.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The issues of entitlement to service connection for a right 
eye disability, an acquired psychiatric disability, and 
tinnitus are the subjects of a Remand at the end of this 
decision and will not be otherwise addressed herein.  These 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


FINDINGS OF FACT

1.  No additional evidence will substantiate the claim for 
service connection for refractive error.  

2.  Refractive error is not a disability resulting from 
disease or injury during active service.  


CONCLUSION OF LAW

Refractive error was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 4.9 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his appeal, the veteran complained about the adequacy of 
the VA eye examination and asserted that the eyeglass 
prescription does not work.  He is, in part, complaining of 
the diagnosed refractive error.  However, refractive error is 
not a disability within the meaning of the law providing 
compensation benefits.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 4.9 (2003).  Because the condition is not 
a disability for compensation purposes, service connection 
must be denied as a matter of law.  

This is not a situation in which additional development might 
produce additional evidence to substantiate service 
connection.  There is nothing that VA can ask the veteran to 
submit to substantiate a claim for service connection for 
refractive error.  The situation was fully explained to the 
veteran in the statement of the case.  This complied with all 
notice requirements.  38 U.S.C.A. § 7105 (West 2002).   

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, because refractive error is not a disability within 
the meaning of the law providing compensation benefits, 
additional notice or assistance could not possibly change the 
outcome of the decision.  See Valiao v. Principi, 17 Vet. 
App. 229 (2003); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case where 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).


ORDER

Service connection for refractive error is denied.  


REMAND

As noted above, VCAA became law in November 2000.  As to the 
new VCAA notice requirements, in Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002), the United States Court of 
Appeals for Veterans Claims (Court) specifically held that 
amended section 5103(a) and the new 38 C.F.R. § 3.159(b) 
require VA to inform the claimant (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek 
to provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Until the veteran is 
provided notice as to what information and evidence is needed 
to substantiate his claim, it is not possible to demonstrate 
either that there is no possible information or evidence that 
could be obtained to substantiate the veteran's claim or that 
there is no reasonable possibility that any required VA 
assistance would aid in substantiating that claim.  See 
38 U.S.C.A. § 5103A(a)(2)).  The Court held that the Board's 
failure to enforce compliance with those requirements is 
remandable error.  Quartuccio, 16 Vet. App. 183, 187 (2002); 
see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Here, the RO attempted to comply with the requirements of 
VCAA in a letter sent to the veteran in October 2001.  The 
letter was informative and told the veteran that if he wished 
VA assistance in obtaining medical records, he should 
complete enclosed forms.  However, neither the October 2001 
letter, nor any other communication of record notified the 
veteran of the information and evidence not of record that is 
necessary to substantiate the claim, of the information and 
evidence that VA would seek to provide, or of the information 
and evidence that the claimant was expected to provide.  
Thus, we must conclude that the letter does not comply with 
VCAA, as expounded by the Court.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, , 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  As a result of the 
Federal Circuit decision, the Board no longer has authority 
to cure VCAA deficiencies.  The result is that the RO must 
provide the notice required by VCAA.  

Under the circumstances presented here, in compliance with 
VCAA, the RO must review evidence and send the appellant a 
letter notifying him as to what is needed to substantiate 
these claims, what evidence VA will develop and what he must 
submit to substantiate the claims.

Service connection for amblyopia was denied by the RO on the 
grounds that it was congenital or developmental.  The 
regulations specify that congenital and developmental 
anomalies are not disabilities within the meaning of the law 
providing compensation benefits.  The regulations 
specifically list "refractive error" as not being a 
disability, but do not attempt to list all congenital or 
developmental conditions.  Consequently, we need competent 
medical opinion as to whether the veteran's right eye 
disorder is congenital or developmental.  VCAA requires VA 
obtain medical opinions when needed.  38 U.S.C.A. § 5103A(d) 
(West 2002).  Such an opinion, based on a current 
examination, should be obtained.  

Similarly, the denial of service connection for a psychiatric 
disability was based on a February 2002 clinical note having 
a diagnosis of drug induced anxiety disorders.  A current 
examination, a clearer diagnosis, and an opinion as to any 
connection to service are desirable.  

In March 2002, the veteran had a VA audiology examination.  
The examiner was unable to comment as to the etiology of the 
claimed tinnitus.  On the April 2002 VA ear examination, 
there was no opinion as to etiology of the claimed tinnitus.  
A physician should examine the veteran and express an opinion 
as to whether it is as likely as not that he has tinnitus as 
the result of the ear disease in service.  We note that 
otitis media and cholesteatoma of the right ear were treated 
in service with a mastoidectomy and tympanoplasty.   

The issues of entitlement to service connection for a right 
eye disability, an acquired psychiatric disability, and 
tinnitus are REMANDED for the following.  

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the appellant of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on his behalf. 

2.  The RO should schedule the veteran 
for an eye examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be done.  The examiner 
should offer an opinion as to the 
following:  
?	What is the current diagnosis for 
any right eye disorder the veteran 
may have?  
?	Is it as likely as not that the 
veteran's current eye disorder was 
incurred or aggravated by his active 
service?  
?	The examiner should provide a 
complete explanation for his 
opinion.  

3.  The RO should schedule the veteran 
for a psychiatric examination.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  All indicated tests and 
studies should be done.  The examiner 
should offer an opinion as to the 
following:  
?	What is the correct current 
diagnosis for any acquired 
psychiatric disability the veteran 
may have?  
?	Is it as likely as not that any 
current acquired psychiatric 
disability the veteran may have was 
incurred or aggravated by his active 
service?  
?	The examiner should provide a 
complete explanation for his 
opinion.  

4.  The RO should schedule the veteran 
for an ear examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be done.  The examiner 
should offer an opinion as to the 
following:  
?	Does the veteran have tinnitus?  
?	Is it as likely as not that any 
current tinnitus the veteran may 
have is related to any incident of 
his military service, to include the 
otitis media, cholesteatoma, 
mastoidectomy and tympanoplasty 
during service and/or the right ear 
hearing loss?
?	The examiner should provide a 
complete explanation for his 
opinion.  

5.  Thereafter, the RO should 
readjudicate these claims in light of any 
evidence added to the record since the 
statement of the case (SOC).  The 
appellant and his representative should 
be provided a supplemental SOC.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



